                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON



ALAN G.,                                                   No. 1:18-CV-00470-SB

                      Plaintiff,                           ORDER

       v.

COMMISSIONER, SOCIAL
SECURITY ADMINISTRATION,

                      Defendant.


HERNÁNDEZ, District Judge:

       Magistrate Judge Beckerman issued a Findings and Recommendation [12] on March 8,

2019, in which she recommends that this Court reverse the Commissioner’s decision and remand

this case for an immediate award of benefits. The matter is now before the Court pursuant to 28

U.S.C. § 636(b)(1)(B) and Federal Rule of Civil Procedure 72(b).

       Defendant filed timely objections to the Magistrate Judge’s Findings &

Recommendation. Def. Obj., ECF 14. When any party objects to any portion of the Magistrate



1 - ORDER
Judge's Findings & Recommendation, the district court must make a de novo determination of

that portion of the Magistrate Judge's report. 28 U.S.C. § 636(b)(1); Dawson v. Marshall, 561

F.3d 930, 932 (9th Cir. 2009); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir.

2003) (en banc).

       The Court has carefully considered Defendant’s objections and concludes there is no

basis to modify the Findings & Recommendation. The Court has also reviewed the pertinent

portions of the record de novo and finds no error in the Magistrate Judge’s Findings &

Recommendation.

                                        CONCLUSION

       The Court ADOPTS Magistrate Judge Beckerman’s Findings and Recommendation [12].

Accordingly, the decision of the Commissioner is REVERSED and this case is REMANDED for

an immediate award of benefits.

       IT IS SO ORDERED.



       DATED this __________ day of ____________________, 2019.




                                  ____________________________________________________
                                                  MARCO A. HERNÁNDEZ
                                                  United States District Judge




2 - ORDER
